Case 2:21-cv-02516-CCC-MF Document 8-1 Filed 03/17/21 Page 1 of 13 PageID: 59




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW JERSEY


 MELANIE SHEPARD, et al.,
 individually and on behalf of all others
 similarly situated,
                                            Case No.: 2:21-cv-01977-CCC-MF
         Plaintiffs,

             v.

 GERBER PRODUCTS COMPANY,

         Defendant.
 JESSICA MOORE,
 individually and on behalf of all others
 similarly situated,
                                            Case No.: 2:21-cv-02516-CCC-MF
         Plaintiff,

             v.

 GERBER PRODUCTS COMPANY,

         Defendant.
 MICHELE WALLACE, et al.,
 individually and on behalf of all others
 similarly situated,
                                            Case No.: 2:21-cv-02531-CCC-MF
         Plaintiffs,

             v.

 GERBER PRODUCTS COMPANY,
 BEECH-NUT NUTRITION
 COMPANY, NURTURE, INC. AND
 HAIN CELESTIAL GROUP, INC.,

         Defendants.
Case 2:21-cv-02516-CCC-MF Document 8-1 Filed 03/17/21 Page 2 of 13 PageID: 60




 MUSLIN PIERRE-LOUIS,
 individually and on behalf of all others
 similarly situated,
                                            Case No.: 2:21-cv-04791
          Plaintiff,

               v.

 GERBER PRODUCTS COMPANY,

           Defendant.

 JEREMY CANTOR, et al,
 individually and on behalf of all others
 similarly situated,
                                            Case No.: 2:21-cv-03402-CCC-ESK
 Plaintiffs,

 v.

 GERBER PRODUCTS COMPANY,

 Defendant.
Case 2:21-cv-02516-CCC-MF Document 8-1 Filed 03/17/21 Page 3 of 13 PageID: 61




                                                TABLE OF CONTENTS

                                                                                                                                      Page
I.     Procedural History ................................................................................................................1

II.    All Claims Filed in this Court Against Gerber Should Be
       Consolidated ....................................................................................................................... 2

III.   The Consolidated Claims Against Gerber Should Be Transferred
       to the Eastern District of Virginia Where Gerber is Headquartered ................................... 5

IV.    This Court Has the Authority to Grant the Motion to Transfer Even
       Assuming Arguendo that Personal Jurisdiction Is Lacking ................................................ 6

V.     The Pertinent Factors Favor Transfer of the Gerber Claims to the
       Eastern District of Virginia ................................................................................................. 7

VI.    Conclusion .......................................................................................................................... 9




                                                                    i
Case 2:21-cv-02516-CCC-MF Document 8-1 Filed 03/17/21 Page 4 of 13 PageID: 62




                                               TABLE OF AUTHORITIES

                                                                                                                                Page(s)

Chernus v. Logitech, Inc.,
   No. 17-673, (FLW), 2018 WL 1981481 (D.N.J. April 27, 2018) ............................................ 1
Goldlawr, Inc. v. Heiman,
  369 U.S. 463 (1962) ................................................................................................................. 6
Jumara v. State Farm Ins. Co.,
   55 F.3d 873 (3d Cir. 1995) ....................................................................................................... 7

Kelly v. RealPage, Inc.,
   No. 2:19-CV-01706-JDW, (E.D. Pa. Dec. 18, 2020) ................................................................ 2
Lafferty v. St. Riel,
   495 F.3d 72–77 (3d Cir. 2007) ................................................................................................. 5
Norwood v. Kirkpatrick,
  349 U.S. 29 (1955) ................................................................................................................... 7
Stevens Yachts of Annapolis, Inc. v. American Yacht Charters, Inc.,
   571 F.Supp. 467 (1983) ............................................................................................................ 6
United States v. Berkowitz,
  328 F.2d 358 (3d Cir.) .............................................................................................................. 6

Statutes
28 U.S.C. §1404(a) ................................................................................................................ 5, 6, 7
28 U.S.C. §1406(a) .................................................................................................................... 5, 6




                                                                    ii
Case 2:21-cv-02516-CCC-MF Document 8-1 Filed 03/17/21 Page 5 of 13 PageID: 63




  BRIEF OF PLAINTIFF JESSICA MOORE IN RESPONSE TO MOTION OF OTHER
  PLAINTIFFS TO CONSOLIDATE DISTRICT OF NEW JERSEY ACTIONS AND IN
  SUPPORT OF CROSS-MOTION TO TRANSFER ALL GERBER CLAIMS TO THE
                     EASTERN DISTRICT OF VIRGINIA

         Plaintiff Jessica Moore, the second litigant to bring suit against Defendant Gerber Products

Company in this Court, hereby responds to the motion of other plaintiffs to consolidate all actions

filed in the District of New Jersey and respectfully cross-moves to transfer any such consolidated

actions against Gerber to the Eastern District of Virginia, where Gerber is headquartered, and in

support thereof, states as follows:

   I.       Procedural History

         The first-filed action brought by Plaintiffs Shepard and Vargas (both Connecticut citizens),

Valdez (a Colorado citizen) and Quarles (a Texas citizen), alleged that Gerber is a Michigan

corporation with its headquarters in New Jersey. Shepard Complaint at ¶¶7-11. Plaintiff Moore

(a Texas citizen) made a similar allegation concerning Gerber’s citizenship. Moore Complaint at

¶¶14, 17.

         However, both the Shepard and Moore Complaints were mistaken. While Gerber had

originally maintained its headquarters in Florham Park, New Jersey, in or about 2018, it relocated

its headquarters, as well as those of affiliated corporation Nestlé USA, to the same location in

Rosslyn, Virginia.1 Given its current headquarters in Virginia, Gerber may well argue that this

Court lacks personal jurisdiction over it with respect to claims alleged by or on behalf of consumers

in states other than new Jersey, citing Bristol-Myers Squibb Co. v. Superior Ct. of California, San

Francisco Cty., 137 S. Ct. 1773 (2017). To be clear, Plaintiffs Moore does not concede the lack of

personal jurisdiction over Gerber, and the great and growing weight of authority holds that Bristol-



   1
       The public parent of each of these companies is Nestlé S.A., a Swiss company.

                                                  1
Case 2:21-cv-02516-CCC-MF Document 8-1 Filed 03/17/21 Page 6 of 13 PageID: 64




Myers does not extend to class actions.2 But that does not mean Gerber will not contest jurisdiction

in New Jersey over the claims asserted by or on behalf of consumers in other states — or that

other litigants in the future may not assert such a jurisdictional challenge. To obviate any even

arguable jurisdictional defense, the actions against Gerber in this forum should be consolidated,

and then transferred for resolution on the merits with the pending consolidated actions against

Gerber in the Eastern District of Virginia.3

   II.      All Claims Filed in this Court Against Gerber Should Be Consolidated

         There are currently five proposed class actions pending in this Court asserting a variety of

claims against Gerber.4 With the exception of the Wallace action, each of the class actions is

brought solely against one or more Gerber entities as defendants. Plaintiff Moore believes that all

these actions are similar in nature and merit consolidation, to the extent they assert claims against

Gerber, but respectfully submits that the Wallace action is significantly broader in scope because

it also names three other major baby food manufacturers – Beech-Nut, Nurture and Hain – as


   2
      See, e.g., Kelly v. RealPage, Inc., No. 2:19-CV-01706-JDW, 2020 WL 7479620, at *4 (E.D.
Pa. Dec. 18, 2020), reconsideration denied, No.:19-CV-01706-JDW, 2021 WL 37722 (E.D. Pa.
Jan. 5, 2021) (explaining “[a]lthough the Third Circuit has not considered whether Bristol-Myers
applies to a Rule 23 class action, trial courts in this District, and at least one Circuit Court, have
held that the ‘principles announced in Bristol-Myers do not apply to the case of a nationwide class
action in federal court under a federal statute.’” (quoting Mussat v. IQVIA, Inc., 953 F.3d 441, 443
(7th Cir. 2020)).
   3
      The Keeter, et al. v. Gerber Products Co., No. 1:21-cv-00269-LO-TCB and Moore v. Gerber
Products Co., 1:21-cv-00277-LO-TCB actions pending in the Eastern District of Virginia were
consolidated on March 16, 2021. One other complaint was recently filed in the Eastern District of
Virginia and was marked as related to the earlier filed Keeter and Moore actions. See Hazely, et
al. v. Gerber Products Co, No. 1-21-cv-00321 (E.D. Va. March 16, 2021).
   4
     In the order of filing, the class actions are: (1) Shepard, et al. v. Gerber Products Co., No.
2:21-cv-01977-CCC-MF (filed Feb. 5, 2021); (2) Moore v. Gerber Products Co., No. 2:21-cv-
02516-CCC-MF (filed Feb. 12, 2021); (3) Wallace v. Gerber Products Co., Beech-Nut Nutrition
Co., Nurture, Inc. and Hain Celestial Group, Inc., No. 2-21-cv-02531-CCC-MF (filed Feb. 12,
2021); (4) Cantor v. Gerber Products Co., No. 2:21-cv-03402-CCC-ESK (filed Feb. 24, 2021);
and (5) Muslin Pierre-Louis v. Gerber Products Co., No. 2:21-cv-04791 (filed Mar. 11, 2021).

                                                  2
Case 2:21-cv-02516-CCC-MF Document 8-1 Filed 03/17/21 Page 7 of 13 PageID: 65




defendants and seeks to recover from them as well and, therefore, the non-Gerber claims in

Wallace do not warrant consolidation.

       While there are some common questions of fact relating to the claims against multiple baby

food manufacturers, the stubborn fact remains that the claims against Gerber will mostly rise or

fall depending on the facts specific to Gerber, including, but certainly not limited to:

              What steps, if any, did Gerber take to investigate and select its suppliers and

               to assess the level of heavy metals present in in the soil, air and water used

               in growing these ingredients;

              How it selected and used vitamins and other additives to reduce or eliminate

               the risks associated with its products;

              Whether and to what extent Gerber tested the ingredients for its baby food

               products for the presence of toxic heavy metals, and what such tests showed

               in terms of the contamination of these ingredients;

              Whether and to what extent Gerber tested its final products, and what such

               tests indicated for the presence of toxic heavy metals in Gerber baby food

               products;

              What Gerber knew about the extent of contamination, and when did it know

               it;

              What strategies did Gerber adopt in advertising and marketing its baby food

               product to consumers, and how, it at all, this changed over time;

              What, if any, action Gerber took in response to outside studies of

               contamination of its baby food products;




                                                  3
Case 2:21-cv-02516-CCC-MF Document 8-1 Filed 03/17/21 Page 8 of 13 PageID: 66




              What actions Gerber took in dealing with regulatory agencies, including the

               Food and Drug Administration and the Environmental Protection Agency,

               concerning the determination of safe levels of contaminants in its baby food

               products and their ingredients;

              What actions, if any, Gerber took in connection with or in response to the

               Healthy Babies Bright Futures 2019 baby food report;

              What actions Gerber took in connection with or in response to the

               Congressional investigation of its baby food products.

The presence of three other manufacturers in the litigation against Gerber is likely to make the

litigation far more complex, and will inevitably slow down the progression of the matter, as three

additional sets of defense counsel are likely to file more motions as well as create additional

conflicts that will likely delay the scheduling of proceedings.

       At the same time, actions have been brought in a number of different districts suing these

other baby food manufacturers. As a consequence the MDL motion filed before the Judicial Panel

on Multi-District Litigation (“JPML”) already lists 43 cases brought against the various baby food

manufacturers.5 If the multi-defendant claims in the Wallace action are consolidated with the other

cases currently pending in this District that have been brought solely against Gerber, it will

complicate the prosecution of a consolidated action. Moreover, after the MDL motion was filed to

transfer all of the actions against all defendants to the Eastern District of New York, the JPML

signaled its hesitancy about aggregate consolidation of all cases against all defendants in a single

forum when it issued a text order stating:



   5
     A copy of the MDL motion (without copies of the various complaints) is attached as Exhibit
A to this brief.

                                                 4
Case 2:21-cv-02516-CCC-MF Document 8-1 Filed 03/17/21 Page 9 of 13 PageID: 67




          In their briefs [on the MDL motion], the parties should address what steps they have
          taken to pursue alternatives to centralization (including, but not limited to, engaging
          in informal coordination of discovery and scheduling, and seeking Section 1404
          transfer of one or more of the subject cases.

Judicial Panel on Multi-District Litigation Order (March 9, 2021) (copy attached as Exhibit B).

          Under these circumstances, the most efficient manner of proceeding would be for this

Court to sever the claims against Gerber in the Wallace action and consolidate the five “pure”

Gerber cases – eliminating the added, unnecessary complexity associated with prosecuting claims

against multiple defendants in a single consolidated action.

   III.       The Consolidated Claims Against Gerber Should Be Transferred to the
              Eastern District of Virginia Where Gerber is Headquartered

          Two federal statutes govern transfer motions. The first, 28 U.S.C. §1406(a), applies where

suit was filed in an inappropriate forum, providing:

          The district court of a district in which is filed a case laying venue in the wrong
          division or district shall dismiss, or if it be in the interest of justice, transfer such
          case to any district or division in which it could have been brought.

The second is 28 U.S.C. §1404(a), which applies where jurisdiction and venue was properly

alleged in a complaint but another forum is favored, states:

          For the convenience of parties and witnesses, in the interest of justice, a district
          court may transfer any civil action to any other district or division where it might
          have been brought or to any district or division to which all parties have consented.

          The Third Circuit has addressed the distinction between when these two statutory

provisions apply, explaining:

          Distinctions between §§ 1404(a) and 1406(a) have to do with discretion,
          jurisdiction, and choice of law. Section 1404(a) transfers are discretionary
          determinations made for the convenience of the parties and presuppose that the
          court has jurisdiction and that the case has been brought in the correct forum ….
          Section 1406(a) comes into play where plaintiffs file suit in an improper forum ….
          In those instances, district courts are required either to dismiss or transfer to a
          proper forum.

Lafferty v. St. Riel, 495 F.3d 72, 76–77 (3d Cir. 2007).

                                                     5
Case 2:21-cv-02516-CCC-MF Document 8-1 Filed 03/17/21 Page 10 of 13 PageID: 68




         Here, there is no question that the federal court in the Eastern District of Virginia has

general personal jurisdiction over Gerber by plaintiffs or class members residing in any state based

on its headquarters in Arlington County, Virginia. That means that Gerber may undeniably be

sued in that forum by residents of both Virginia and any other State, including all of the plaintiffs

whose complaints were filed in the District of New Jersey, obviating any even arguable defense to

personal jurisdiction under Bristol-Myers.

         To the extent Gerber successfully contests personal jurisdiction and venue in New Jersey,

Plaintiff Moore submits that transfer to the Eastern District of Virginia under Section 1406(a) is

the appropriate statutory remedy. If, however, this Court concludes otherwise and finds that

personal jurisdiction and venue is properly laid in the District of New Jersey for any of these

actions, transfer would nevertheless still be warranted under Section 1404(a).

   IV.      This Court Has the Authority to Grant the Motion to Transfer Even Assuming
            Arguendo that Personal Jurisdiction Is Lacking

         The Supreme Court has held that “[t]he language of § 1406(a) is amply broad enough to

authorize the transfer of cases, however wrong the plaintiff may have been in filing his case as to

venue, whether the court in which it was filed had personal jurisdiction over the defendants or

not.” Goldlawr, Inc. v. Heiman, 369 U.S. 463, 466 (1962). Likewise, the law in the Third Circuit

has held, following Goldlawr, that Section 1404(a) “clearly authorizes the transfer of this civil

action” even where the transferor court lacks personal jurisdiction over the defendant.” United

States v. Berkowitz, 328 F.2d 358, 361 (3d Cir.), cert. denied, 379 U.S. 821 (1964); see also Stevens

Yachts of Annapolis, Inc. v. American Yacht Charters, Inc., 571 F.Supp. 467 (1983) (following

Berkowitz, held “[i]n order to transfer pursuant to 28 U.S.C. § 1404(a), a finding of jurisdiction in

the transferring court is unnecessary”).




                                                 6
Case 2:21-cv-02516-CCC-MF Document 8-1 Filed 03/17/21 Page 11 of 13 PageID: 69




Therefore, whether this Court entertains the motion to transfer pursuant to Section 1404(a) or

Section 1406(a), no even arguable lack of personal jurisdiction over Gerber in New Jersey would

preclude transfer of the consolidated claims against Gerber to the Eastern District of Virginia.

   V.        The Pertinent Factors Favor Transfer of the Gerber Claims to the
             Eastern District of Virginia

        Transfer to the Eastern District of Virginia is warranted under the broad discretion afforded

by Section 1404(a). Norwood v. Kirkpatrick, 349 U.S. 29, 32 (1955). As the Third Circuit has

explained,


        … no definitive formula or list of the factors to consider courts have considered
        many variants of the private and public interests protected by the language of §
        1404(a).

        The private interests have included: plaintiff’s forum preference as manifested in
        the original choice, the defendant’s preference, the convenience of the parties as
        indicated by their relative physical and financial condition, the convenience of the
        witnesses—but only to the extent that the witnesses may actually be unavailable for
        trial in one of the fora, and the location of books and records (similarly limited to
        the extent that the files could not be produced in the alternative forum).

        The public interests have included: the enforceability of the judgment, practical
        considerations that could make the trial easy, expeditious, or inexpensive, the
        relative administrative difficulty in the two fora resulting from court congestion,
        the local interest in deciding local controversies at home, the public policies of the
        fora, and the familiarity of the trial judge with the applicable state law in diversity
        cases.

Jumara v. State Farm Ins. Co., 55 F.3d 873, 879-80 (3d Cir. 1995) (internal citations omitted).

        A review of these considerations reveals that Gerber transferred its headquarters and senior

executive staff to Virginia approximately three years ago, and any current employees remaining

in New Jersey – or elsewhere – should be readily requested to appear in court for hearings, and the

pretrial testimony of present or former employees can be obtained at mutually convenient

locations. Similarly, plaintiffs’ counsel are accustomed to litigating cases across the country and



                                                  7
Case 2:21-cv-02516-CCC-MF Document 8-1 Filed 03/17/21 Page 12 of 13 PageID: 70




would encounter no difficulties in litigating these actions in the Eastern District of Virginia’s

courthouse in Alexandria, Virginia, just outside of Washington, D.C.

       Furthermore, the trial in a single forum of all claims of all plaintiffs against Gerber is likely

to be far more efficient than disaggregated litigation in multiple locales. Managing discovery

relating to the same claims in different courts is likely to cause inefficiencies and delays, and could

lead to conflicting rulings. In the same vein, it would be impractical, at best, for multiple courts

to entertain claims against Gerber arising from the same conduct in multiple forums, where the

risk of inconsistent factual and legal determinations would be ever present.

       Moreover, the Eastern District of Virginia has a well-earned reputation as a “rocket docket”

that expeditiously moves cases through discovery and motion practice, leading to highly

economical litigation. A comparison of statistics maintained by the Administrative Office of U.S.

Courts also bears out the clear advantages of litigating the claims against Gerber in the Eastern

District of Virginia given the much heavier caseload in District of New Jersey:6

                                   District of New Jersey             Eastern District of Virginia

 Average civil filings per         1,156                              300
 Judgeship


 Average pending cases per         2,742                              349
 Judgeship


 Median months from filing to 9.9                                     6.0
 civil disposition


 Median months from filing to      37.1                               11.2
 civil trial

   6
     All figures are for the 12-month period ending September 30, 2020. Copies of the U.S.
District Court – Judicial Caseload Profiles for the District of New Jersey and the Eastern District
of Virginia are attached as Exhibit C.

                                                  8
Case 2:21-cv-02516-CCC-MF Document 8-1 Filed 03/17/21 Page 13 of 13 PageID: 71




 Number and percentage of          2,762               6.1%          73                 2.8%
 civil cases over 3 years old


   In short, because it is in the interests of both the judiciary and the litigants to reach a prompt

resolution of this important litigation relating to the sale of baby food products fed to millions of

infants and small children, transfer to the Eastern District of Virginia is clearly the best option for

litigating all claims against Gerber.

   VI.      Conclusion

         For the foregoing reasons, this Court should (1) sever and consolidate all claims against

Gerber, and (2) transfer those consolidated Gerber claims to the Eastern District of Virginia.


Dated: March 17, 2021                                       Respectfully submitted,


                                                            /s/ Mark R. Rosen
                                                            Mark R. Rosen
                                                            Barrack, Rodos & Bacine
                                                            One Gateway Center, Suite 2600
                                                            Newark, NJ 07102
                                                            T: (973) 297-1484
                                                            F: (973) 297-1485
                                                            mrosen@barrack.com

                                                               and

                                                            Julie B. Palley
                                                            Barrack, Rodos & Bacine
                                                            3300 Two Commerce Square
                                                            2001 Market Street
                                                            Philadelphia, PA 19103
                                                            T: (215) 963-0600
                                                            F: (205) 963-0838
                                                            jpalley@barrack.com

                                                            Attorneys for Plaintiff Jessica Moore
                                                            and the Proposed Class


                                                  9
